Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, 11, 16, 20 are objected to because of the following informalities: 
In Claim 1, lines 11, 16 and 17, “a training data field” was probably meant to be: the training data field. The same objections are made for Claims 11 and 16.
In Claim 9, line 3, “the first-occurrence prediction item” (emphasis added), was probably meant to be: the first-occurrence prediction.
In Claim 20, line 1, “claim 15” should be: claim 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 20 (also see lines 22-23), recites the limitation “the multi-event-type prediction model” (emphasis added), which firstly lacks antecedent basis, and secondly is unclear as to how this is related to, or is the same/different, from the previously recited prediction model in the claim. The same rejection is made for independent Claims 11 and 16. Dependent claims are also subsequently rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations of similar independent Claims 1, 11 and 16 recites the processing of training data using a prediction model, determining subsets of the training data, determining different types of loss values and training the prediction model based on the loss values. These limitations, under their broadest reasonable interpretation, are determined to be under the “Mathematical Concepts” groupings of abstract ideas. That is the training of predictive models with their associated training data sets and loss functions/values are based on mathematical relationships, equations and calculations. The additional broad and generic limitations directed towards the generating of predictions and performing prediction based actions are considered to be equivalent to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Dependent Claims 2-5, 12-15 and 17-20 are similarly directed towards the abstract idea of manipulating the training data for training the predictive model and determining the loss value, which as previously pointed out, are determined to be under the “Mathematical Concepts” groupings of abstract ideas under their broadest reasonable interpretation. Dependent Claims 6-8 are further directed towards the “Mathematical Concepts” groupings of abstract ideas that recites the determination of penalty weights, adjusted loss values, normalization factor and binary cross entropy loss value.
This judicial exception is not integrated into a practical application. The claim(s) recites the additional element(s) of a processor and/or a computer for performing the limitations of the claims. However, these elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.

The prior art of Farooq, US 2014/0095201 A1, teaches predicting the probability of a given patient to have, or undergo an adverse event. The predicting being performed by a predictive model derived from multiple event data sources and medical records fields. Further, Lanius, US 2020/0320391 A1, teaches training a predictive model by normalizing continuous variable inputs and producing input features for the categorical variables, the training based on a binary cross entropy loss function. Aides, US 2021/0103771 A1, also teaches training multi label/event classification models that includes the computation of binary cross entropy loss values. However, the prior art does not appear to teach, singularly or in combination, all of the interrelated limitations of the independent claims as stated and as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant prior art relating to this application where for example Van Assel, US 2021/0233658 A1, teaches determining a measure of relevance of a plurality of items of medical data to a user input, providing the user input and a first set of information as an input to a model, the model being configured to output a probability of the user having a disease.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/
Primary Examiner, Art Unit 2127